UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2208


STEPHEN C. SIEBER;   CHRISTOPHER S. PETITO; RONALD M. WILLIAMS,

                Plaintiffs - Appellants,

          v.

WENDELIN I. LIPP, Individually; ROGER W. TITUS, Individually,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-02656-JFM)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Charles Sieber,    Christopher     Petito,   Ronald   Williams,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stephen     Sieber,      Christopher      Petito,      and    Ronald

Williams   appeal    from   the    district   court’s    orders     dismissing

their action in which they sought to enjoin District Court Judge

Titus and Bankruptcy Court Judge Lipp from presiding over any

proceedings in which they are involved, and denying their motion

for reconsideration.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           Sieber v. Lipp, No. 8:11-cv-02656-JFM

(D. Md. Oct. 7, 2011 & Oct. 14, 2011).              We deny the Appellants’

motion for recusal of Judges Titus and Lipp and deny the motion

to consolidate this case with Appeal No. 11-1857.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2